In an action to recover damages for personal injuries, etc., the defendants appeal from so much of (1) an order of the Supreme Court, Queens County (Polizzi, J.), dated June 11, 1998, as, in effect, denied those branches of their motion which were for discovery of earnings, no-fault benefits, or Workers’ Compensation benefits, and (2) an order of the same court, dated September 14, 1998, as denied their motion to direct the plaintiffs to provide an authorization permitting the defendants to obtain the plaintiffs’ Social Security Disability records.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court providently exercised its discretion in limiting the defendants’ collateral source discovery (see generally, City of Mount Vernon v Lexington Ins. Co., 232 AD2d 358). Ritter, J. P., Santucci, S. Miller and Goldstein, JJ., concur. [See, 177 Misc 2d 305.]